Case 2:19-cv-00158-SJF-AYS Document 23 Filed 08/07/19 Page 1 of 2 PagelD #: 76

Vincent S. Wong, Esq.

Eugene Kroner, Esq.

Law Offices of Vincent S. Wong
39 East Broadway, Suite 306
New York, NY 10002

T: (212) 349-6099

F: (212) 349-6599

Attorneys for the Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
KRISTOFER CHAMBERS, Civil Action No. 19-CV-158
Plaintiff,
— against —
COUNTY OF NASSAU, NASSAU COUNTY DECLARATION IN
POLICE DEPARTMENT; Police Officer OPPOSITION TO
MICHAEL SCHMIDT; Police Officer DEFENDANTS’ MOTION
OMAR GALAN; Police Officer JOSEPH TO DISMISS PURSUANT TO
GIACONE; Police Officer MIKE FED. R. CIV. PRO. 12(b)(6)

 

KAMPERVEEN; and POLICE OFFICERS

JANE AND JOHN “DOES” individually and in their
official capacities (said names being fictitious and
meaning to represent police officers whose names and
true identities are currently unknown to plaintiff),

Defendants,
xX
EUGENE KRONER, declares pursuant to 28 U.S.C. § 1476, and subject to the penalties of

 

perjury the following:

1. I am an attorney with the Law Offices of Vincent S. Wong, and we are the
attorneys for the Plaintiff in this action. I am fully familiar with the facts and circumstances of
this matter.

2. 1 make this declaration in opposition to Defendants’ Motion to Dismiss pursuant

to Fed. R. Civ. Pro. 12(b)(6).
Case 2:19-cv-00158-SJF-AYS Document 23 Filed 08/07/19 Page 2 of 2 PagelD #: 77

3. A true and correct copy of the Plaintiff's Memorandum of Law In Opposition to
Defendants’ Motion To Dismiss Pursuant to Fed. R. Civ. Pro. 12(b)(6) is attached hereto as

Memorandum of Law.

4. A true and correct copy of the certified Certificate of Disposition is attached

hereto as Exhibit 1.

5. A true and correct copy of the Complaint filed on January 8, 2019 is attached

hereto as Exhibit 2.
WHEREFORE, Plaintiff respectfully requests an Order denying Defendants’ Motion to

Dismiss in its entirety, and for such other and.further relief as this Court deems just, proper, and

—

equitable.

Dated: July 25, 2019 Respectfully submitted,
New York, New York
LAW OFFICES OF VINCENT S. WONG

tr
By: /s/ Eugene Kroner

Eugene Kroner, Esq. ~
39 East Broadway, Suite 306
New York, NY 10002

Tel: (212) 349-6099

Attorneys for Plaintiff
